DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2016-035123, filed on 08/21/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/15/2018 was filed and made of record.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims objected to because of the following informalities:
Claim 2 – line 5 - state distribution based on a result of the determination on the deterioration of the piping.
Claim 3 – line 5 - based on a result of the determination on the deterioration of the piping.
Claim 5 – line 3 - the discriminant index is at least either sound velocity of the vibration or a natural.
Claim 6 – line 5 - measure the at least either the vibration or the dynamic
Claim 11 line 3 - updating the changed-state distribution based on a result of the determination on the deterioration of the piping.
the determination on the deterioration of the piping.
Claim 13 – line 4 calculating a discriminant index based on the at least either the vibration or the dynamic
Claim 14 line 3 - discriminant index is at least either sound velocity of the vibration or a natural
Claim 15 line 4 - using, for measurement of the at least either the vibration or the dynamic pressure of the
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are directed to abstract idea without significantly more.
Regarding to claim 1
In step 2A prong 1: this part of the eligible analysis evaluates whether the claim recites a judicial exception.  Claim 1 recites “generate a criteria distribution that is statistical data of criteria data of piping based on construction information about the piping, design information about the piping, and material information about the piping; generate  a change-state distribution that is statistical data of changed-state data of the piping that have changed due to aging based on at least either vibration or dynamic pressure of the piping that have changed due to aging; determine deterioration of the piping based on the criteria distribution, the changed-state distribution, and at least either vibration or dynamic pressure of the piping” has Broadest Reasonable Interpretation (BRI) that requires performing an arithmetic calculation.  This limitation therefore recites a mathematical calculation.  For example, the steps of generating a criteria distribution that is statistical data of piping is performed by use of a finite element method or elastic theory (See paragraph ¶0024); the step of generating a change-state distribution that is statistical data of changed-state data of the piping is performed by use of calculation through a finite element method, theoretical expression based on elastic theory or by means of Monte Carlo (See paragraph ¶0029).
The limitation of “determining deterioration of the piping based on the criteria distribution, the changed-state distribution, and at least either vibration or dynamic pressure of the piping”, as drafted, is a process that, under reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “at least one process …” nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determining” in the context of this claim encompasses the user manually determining the deterioration of the piping based on presented data.
If the claim limitation, under its broadest reasonable interpretation, cover performance of the limitation using “mathematical calculation” or in the mind but for the recitation of generic computer components, then it falls within the “mathematical concept” and “Mental processes” grouping of abstract idea.  Accordingly, the claim recites an abstract idea
In step 2A prong 2: this part of the eligible analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception.  Claim 1 recites additional elements:
A memory that stores a set of instructions; and at least one processor configured to execute the set of instructions to” merely uses a computer as a tool to perform abstract idea (see MPEP 2106.05(f))
“Measure at least either vibration or dynamic pressure of the piping” is conventional step required for data gathering for in order to carry out the algorithm.  This additional element adds insignificant extra-solution activity to the abstract idea. (See MPEP 2106.05(g)).
Accordingly, the additional element do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim therefore, is directed to the abstract idea.
In step 2B, claim 1 does not contain additional element that is sufficient to amount significantly more than the judicial exception.  As discussed about with respect to integration of the abstract idea into a practical application, the additional element.
“A memory that stores a set of instructions; and at least one processor configured to execute the set of instructions to” merely uses a computer as a tool to perform abstract idea (see MPEP 2106.05(f))
“Measure at least either vibration or dynamic pressure of the piping” is conventional step required for data gathering for in order to carry out the algorithm.  This additional element adds insignificant extra-solution activity to the abstract idea. (See MPEP 2106.05(g)).
Accordingly, the additional element does not amount significantly more than the abstract idea of itself therefore claim 1 is not patent eligible under 35 USC 101.
Regarding to claim 2-9, the claims further extend the abstract idea of claim 1 without contain additional element that as a whole cannot  integrate the abstract idea of the claims into a practical application (i.e. Step 2A Prong 2) nor contain additional that can amount significantly 
Regarding to claim 10
In step 2A prong 1: this part of the eligible analysis evaluates whether the claim recites a judicial exception.  Claim 10 recites “performing criteria distribution generation including generating a criteria distribution that is statistical data of criteria data of piping based on construction information about the piping, design information about the piping, and material information about the piping; generating a changed-state distribution that is statistical data of changed-state data of the piping that have changed due to aging based on at least either vibration or dynamic pressure of the piping that have changed due to aging; performing deterioration determination including determining deterioration of the piping based on the criteria distribution, the changed-state distribution, and at least either vibration or dynamic pressure of the piping” has Broadest Reasonable Interpretation (BRI) that requires performing an arithmetic calculation.  This limitation therefore recites a mathematical calculation.  For example, the steps of generating a criteria distribution that is statistical data of piping is performed by use of a finite element method or elastic theory (See paragraph ¶0024); the step of generating a change-state distribution that is statistical data of changed-state data of the piping is performed by use of calculation through a finite element method, theoretical expression based on elastic theory or by means of Monte Carlo (See paragraph ¶0029).
The limitation of “performing deterioration determination including determining deterioration of the piping based on the criteria distribution, the changed-state distribution, and at least either vibration or dynamic pressure of the piping”, as drafted, is a process that, under reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in 
If the claim limitation, under its broadest reasonable interpretation, cover performance of the limitation using “mathematical calculation” or in the mind but for the recitation of generic computer components, then it falls within the “mathematical concept” and “Mental processes” grouping of abstract idea.  Accordingly, the claim recites an abstract idea
In step 2A prong 2: this part of the eligible analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception.  Claim 10 recites additional elements:
“Measure at least either vibration or dynamic pressure of the piping” is conventional step required for data gathering for in order to carry out the algorithm.  This additional element adds insignificant extra-solution activity to the abstract idea. (See MPEP 2106.05(g)).
Accordingly, the additional element do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim therefore, is directed to the abstract idea.
In step 2B, claim 10 does not contain additional element that is sufficient to amount significantly more than the judicial exception.  As discussed about with respect to integration of the abstract idea into a practical application, the additional element.
 “Measure at least either vibration or dynamic pressure of the piping” is conventional step required for data gathering for in order to carry out the algorithm.  This additional element adds insignificant extra-solution activity to the abstract idea. (See MPEP 2106.05(g)).

Regarding to claim 11-18, the claims further extend the abstract idea of claim 1 without contain additional element that as a whole cannot  integrate the abstract idea of the claims into a practical application (i.e. Step 2A Prong 2) nor contain additional that can amount significantly more than the abstract idea of itself.  Therefore claims 2-5 and 7-9 are not patent eligible under 35 USC 101.
Regarding to claim 19
In step 2A prong 1: this part of the eligible analysis evaluates whether the claim recites a judicial exception.  Claim 19 recites “criteria distribution generating processing of generating a criteria distribution that is statistical data of criteria data based on construction information about piping, design information about the piping, and material information about the piping; changed-state distribution generating processing of generating a changed-state distribution that is statistical data of changed-state data based on at least either vibration or dynamic pressure of the piping that have changed due to aging” has Broadest Reasonable Interpretation (BRI) that requires performing an arithmetic calculation.  This limitation therefore recites a mathematical calculation.  For example, the steps of generating a criteria distribution that is statistical data of piping is performed by use of a finite element method or elastic theory (See paragraph ¶0024); the step of generating a change-state distribution that is statistical data of changed-state data of the piping is performed by use of calculation through a finite element method, theoretical expression based on elastic theory or by means of Monte Carlo (See paragraph ¶0029).
The limitation of “determining processing of determining deterioration of the piping based on the criteria distribution, the changed-state distribution, and at least either vibration or dynamic pressure of the piping”, as drafted, is a process that, under reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determining” in the context of this claim encompasses the user manually determining the deterioration of the piping based on presented data.
If the claim limitation, under its broadest reasonable interpretation, cover performance of the limitation using “mathematical calculation” or in the mind but for the recitation of generic computer components, then it falls within the “mathematical concept” and “Mental processes” grouping of abstract idea.  Accordingly, the claim recites an abstract idea
In step 2A prong 2: this part of the eligible analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception.  Claim 19 recites additional elements:
“Measurement processing of measuring at least either vibration or dynamic pressure of the piping” is conventional step required for data gathering for in order to carry out the algorithm.  This additional element adds insignificant extra-solution activity to the abstract idea. (See MPEP 2106.05(g)).
Accordingly, the additional element do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim therefore, is directed to the abstract idea.
In step 2B, claim 19 does not contain additional element that is sufficient to amount significantly more than the judicial exception.  As discussed about with respect to integration of the abstract idea into a practical application, the additional element.
Measurement processing of measuring at least either vibration or dynamic pressure of the piping” is conventional step required for data gathering for in order to carry out the algorithm.  This additional element adds insignificant extra-solution activity to the abstract idea. (See MPEP 2106.05(g)).
Accordingly, the additional element does not amount significantly more than the abstract idea of itself therefore claim 10 is not patent eligible under 35 USC 101.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
The limitation “indexing means for calculating calculate a discriminant index based on at least either vibration of dynamic pressure of the piping” of claim 4 is being interpreted under 35 USC 112(f).  Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

.Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter indexing means for calculating calculate a discriminant index based on at least either vibration or dynamic pressure of the piping”.  It is unclear whether “the at least one processor” or “index means for calculating” performs the calculating a discriminant index.  For examining on the merit, Examiner interpret the claim as “the at least one processor is further configured to: calculate a discriminant index based on at least either vibration or dynamic pressure of the piping”.
Claim 5 is rejected because they depend directly or indirectly from the parent claims.  Claim 5 does not remedy the deficiencies of the claims from which they depend with respect to 35 USC 112(b).

Claims 4-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “indexing means for calculating calculate a discriminant index based on at least either vibration of dynamic pressure of the piping” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function.  In particular, the specification states “calculates a discriminant index of water pipes at the time of diagnostic on the basis of at least either vibration or dynamic pressure of the water pipes at the time of diagnostic”.  There is no disclosure of any ndexing unit” is not adequate structure for performing calculating a discriminant index based on at least either vibration of dynamic pressure of the piping because it does not describe a particular structure for performing the function.  As would be recognized by those of ordinary skill in the art, the term “calculate a discriminant index” can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which filter structure or structures perform(s) the claimed function.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  As described above, the disclosure does not provide adequate structure to perform the claimed function of removing noise from the appearance signals. The specification 
Claim 5 is rejected because they depend directly or indirectly from the parent claims.  Claim 5 does not remedy the deficiencies of the claims from which they depend with respect to 35 USC 112(a).

Allowable Subject Matter
Claims 1-19 would be allowed if rewritten to overcome the rejection of 35 USC 101 and 35 USC 112(b).
The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations...
US 10,234,430, Takamine teaches generate a change-state distribution that is statistical data of changed-state data of the piping that have changed vibration of the piping (Abstract); measure at least either vibration or dynamic pressure of the piping (Col.1 lines 65- Col. 2 line 10); and determine deterioration of the piping based on at least either vibration or dynamic pressure of the piping (Col.10 lines 45-57)
Regarding claim 1, the prior art does not teach or suggest the claimed invention having “generate a change-state distribution that is statistical data of changed-state data of the piping that have changed due to aging based on at least either vibration or dynamic pressure of the piping that have changed due to aging”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 2-9, the claims have been found allowable due to their dependencies to claim 1 above.
Regarding claim 10, the prior art does not teach or suggest the claimed invention having “generating a changed-state distribution that is statistical data of changed-state data of the piping that have changed due to aging based on at least either vibration or dynamic pressure of the piping that have changed due to aging”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 11-18, the claims have been found allowable due to their dependencies to claim 10 above.
Regarding claim 19, the prior art does not teach or suggest the claimed invention having “changed-state distribution generating processing of generating a changed-state distribution that is statistical data of changed-state data based on at least either vibration or dynamic pressure of the piping that have changed due to aging”, and a combination of other limitations thereof as recited in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614. The examiner can normally be reached M-TH 930-630PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DACTHANG P NGO/Examiner, Art Unit 2864                                                                                                                                                                                                        
/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862